At the outset, I should like to congratulate the 
President and the Vice-Presidents of the General Assembly on their respective 
election. I am certain that their recognized personal qualities guarantee, in 
the eyes of all those present, an outstanding stewardship of our work. 
I thank the outgoing President, Ambassador Samir Shihabi, for the 
dedication he showed throughout the last session of the General Assembly, 
thereby contributing to the consolidation of the process leading to the reform 
of the Assembly. 
 
I also address the Secretary-General, under whose aegis it has already 
been possible to take concrete and decisive steps towards a thorough reform of 
the Organization and the restructuring of the Secretariat along more flexible 
and operational lines. My Government appreciates that initiative and gives it 
its full support. Portugal views "An Agenda for Peace" (A/47/277) in that 
light. As was made clear by the British Foreign Secretary Mr. Douglas Hurd, 
who spoke this morning on behalf of the European Community and its member 
States, we believe that the proposals presented by Mr. Boutros-Ghali deserve 
special attention. 
It fell to Portugal to preside over the European Community Council of 
Ministers during a period of turmoil in recent history. Everywhere 
traditional alignments are disappearing. Regimes which until recently were 
held to be unchangeable are giving way to new institutions, oriented towards 
the defence of human dignity and democratic pluralism. The legacy of several 
decades has been shaken up in a few short years. 
During the first half of 1992 the Portuguese Presidency of the Council 
sought to promote a greater opening of the Community to the outside. I do not 
speak merely of enlargement and political dialogue; I speak of modalities of 
cooperation and assistance and the presentation of constructive proposals to 
deal with important issues in international economic relations. I also speak 
of the incentives for regional integration throughout the world. 
Furthermore, the external activity of the European Community did not 
ignore crisis situations. In this respect, the conflict involving several 
republics of the former Yugoslavia stands out. Priority was given to the 
involvement of the United Nations in the search for a political solution to 
that grave crisis. We sought from the beginning to generate synergism between 

the efforts of the European Community and the action of the Secretary-General 
and the Security Council. I believe that the degree achieved, both at the 
level of the decision-making bodies of the two organizations and in the field, 
where European Community monitors and United Nations peace-keeping forces are 
deployed, is extremely positive. I am certain that it will have to continue 
to be so. 
I should like to take this opportunity to reiterate Portugal's full 
agreement with the principles and measures defined at the recent London 
Conference. They are the basis for a negotiated settlement of the problems of 
the former Yugoslavia. We support the peace process that was relaunched on 
that occasion under the experienced guidance of Lord Owen and 
Mr. Cyrus Vance. The foundation of that process consists of work already done 
in the framework of the Conference presided over by Lord Carrington, to whom I 
am grateful for his competence and dedication. 
Lastly, I must pay tribute, for the tasks they have performed, under 
circumstances of extreme hardship, even involving the sacrifice of their own 
lives, to the members of the United Nations Protection Force (UNPROFOR), in 
which Portugal has the privilege of participating, the European Community 
monitoring mission and all the humanitarian agencies involved. 
I have been emphasizing that the road to progress is built on a sharing 
of responsibility by various actors in the international community. It was in 
that light that Lisbon hosted last May the Conference on assistance to the 
newly independent States. 
Following the first Conference on that subject, the Washington 
Conference, we sought to give an answer to the challenges presented by the 
collapse of the Soviet Union, an event which I then considered to be among the 

most significant of the century. Aware of the obstacles to be overcome, the 
participating countries agreed to lend their support to structural programmes 
of assistance and economic cooperation in a macroeconomic sense. Such actions 
would complement and not duplicate the programmes being implemented by several 
financial institutions. 
As for the political side of the Conference, it was restated that the new 
States must try to develop progressively a regional form of cooperation 
reflecting the mutual dependence that exists in so many vital sectors. 
To that aim we must add the demand for full respect for the principles of 
the Charter of the United Nations and the commitments of the Conference on 
Security and Cooperation in Europe (CSCE). Such conduct is essential for 
continued assistance and the process of democratic reform. 
We are witnessing events of great scope and significance in other parts 
of the world. The Middle East peace process exhibits a new and encouraging 
vitality which must be fostered by all. There are no viable alternatives to 
that process, which was initiated in Madrid. 
Portugal, like its partners in the Community, considers that any just, 
lasting and comprehensive settlement of the question of the Middle East must 
be based upon Security Council resolutions 242 (1967) and 338 (1973). That 
belief was reiterated in June, together with a message of hope from the 
European Community Council meeting in Lisbon. It is now reinforced by the new 
policies of the Israeli Government, and it will be further strengthened by 
gestures of reciprocity from the Arab Governments. 
We have always advocated the presence of the United Nations in the peace 
process, commensurate with the importance of its role in international 
politics in general and the Middle East in particular. 
 
Security and stability in the Mediterranean are vital strategic factors 
for Europe, especially for those States that, like ours, are close neighbours 
of that region. In this regard, the Maghreb is particularly relevant for us. 
Geographical proximity, a common history and close ties justify the genuine 
concern with which we have followed the political, social and economic 
problems the Maghreb is experiencing. We are aware that their effects 
threaten a delicate balance and the well-being of its populations. 
For these reasons, the European Community is committed to strengthening 
regional solidarity and establishing innovative forms of dialogue and 
cooperation reflecting the aims of partnership that motivate both sides. The 
Lisbon meeting of the European Community Council confirmed this view of the 
future in a clear Declaration which will renew the ties between the European 
Community and the Maghreb in all fields. 
Though an Atlantic country, Portugal does not forsake its Mediterranean 
heritage. 
Portugal devotes special attention to Africa. We follow with expectancy 
and optimism the processes of reconciliation and democratization under way 
throughout southern Africa. 
In Angola the day of the long-awaited general elections is nearing. In 
spite of the structural and logistical difficulties, I am certain that, 
whatever the outcome, the Angolan people will find their way towards a 
pluralistic and tolerant society, whose foundations will be the nation's 
enormous potential and its human and natural resources. 
Turning to Mozambique, Portugal gladly welcomes the recent meeting 
between President Chissano and Mr. Afonso Dhlkama, President of RENAMO. 
Mutual trust and open dialogue are, and will continue to be, decisive for an 

irreversible advance of the Mozambican peace process. We therefore hope that 
the spirit of Rome will remain alive among all the participants. 
Everything indicates that the United Nations will play a preponderant 
role in the subsequent stages of the process. In the wake of the success of 
the United Nations involvement in Angola, I appeal to the Organization to give 
the attention, the means and the resources needed so that Mozambique in its 
turn, in the near future, may reach peace, democracy and long-sought economic 
progress. 
As for South Africa, a country which is vital to regional stability, 
Portugal has maintained close contacts with its major political forces, urging 
them to engage in dialogue and practise tolerance. 
A drastic reduction in social tension and the resumption of talks in the 
framework of the Convention for a Democratic South Africa (CODESA) are an 
absolute priority which we must pursue so as to eradicate the structural 
causes of a decades-old conflict. 

Portugal wholeheartedly supports the sending of United Nations, European 
Community and Organization of African Unity observers to South Africa. These 
observers may play a significant role. We see no credible alternative to this 
concerted effort. 
We have sought to encourage the dialogue between Europe and Latin America 
in this period of noteworthy development and regional integration 
initiatives. In this respect I should like to emphasize the significance of 
the Eighth Ministerial Meeting of the San Jose countries, held in Lisbon, and 
the Second Institutionalized Ministerial Meeting of the Rio Group, held in 
Santiago. At both meetings, new forms of cooperation were established 
agreement on the promotion of human rights at the first and on greater 
involvement of the European Investment Bank in programmes for the development 
of the South American continent at the second. 
Man is the reason for all our efforts. His dignity is, after all, our 
guiding universal value. Thus it is not legitimate to allow the collapse of 
Governments, civil wars or adverse natural conditions to jeopardize human 
lives and render mere survival a daily battle. 
Portugal associates itself with the efforts under way to ease the 
suffering of the civilian population of Somalia, a crisis which is constantly 
in our minds. Despite all the actions carried out by the international 
community, a solution to this tragedy is yet to be found. Situations such as 
these must be faced and dealt with in a different way. Relief for the 
afflicted populations comes before any local political conditionalities and 
cannot be subject to any preconditions or distortions whatsoever in it's 
distribution. There is clearly a need for preventive action by the United 
Nations, making available the necessary humanitarian aid and peace-keeping 
forces in the early stages of crises whenever possible. 
 
The defence of each individual's dignity, an aim which must guide us at 
all times, has been the leitmotif of my statement as the representative of 
Portugal. 
The universal and indivisible nature of human rights is a principle which 
deserves general acceptance. Portugal maintains that condemnation of any 
violations of such rights can no longer be considered to be interference in 
the internal affairs of a State. We believe that the observance of the main 
international covenants is a fundamental condition for peace and progress. In 
this respect, we state unequivocally that there is a direct link between human 
rights, democracy and development; that is, development aid, in order to be 
productive and therefore justifiable presupposes the practice of democracy 
and fundamental freedoms at the receiving end. We still have a long way to go. 
I should like once more to alert the international community to the 
situation in East Timor, a Non-Self-Governing Territory under Portuguese 
authority illegally occupied by Indonesia, in violation of the principles 
enshrined in the United Nations Charter and the relevant resolutions of the 
General Assembly and the Security Council. 
We all recall the tragic events that took place in Dili's Santa Cruz 
cemetery on 12 November 1991, which rightly received universal condemnation. 
When faced with unprecedented criticism, the Indonesian Government made 
promises, set up committees of inquiry, offered condolences and subscribed to a 
consensus statement of the Commission on Human Rights. Nevertheless, it 
refused to accept any inquiry under international supervision which could shed 
light on what had happened and clarify the circumstances which made it 
possible. The subsequently released report of the inquiry that did take place 
did little in this respect. 

On the other hand, heavy prison sentences including a life term were 
given to survivors of the killing, not indicted for violent activities, while 
the military personnel involved in the shooting were charged with mere 
disciplinary offences and given purely token prison terms. 
All of this contradicted the undertaking in the Commission on Human 
Rights, as the Sub-commission on Prevention of Discrimination and Protection of 
Minorities recently recognized in a resolution adopted for the first time by 
an absolute majority. 
To avoid the repetition of massacres and other grave violations of human 
rights, we must address the true causes of this situation and initiate a new 
stage of consideration of the issue. Portugal, in its capacity as 
administering Power recognized by the United Nations, presented to the 
Secretary-General last January a proposal for a dialogue, without 
preconditions and under his auspices, with Indonesia and all the parties 
directly involved. The objective is a just, comprehensive and internationally 
acceptable solution, with full respect for the legitimate interests of the 
East Timorese people, including the right to self-determination, in conformity 
with the principles of the Charter and international law. 
To that end, we have spared no effort and look forward to hearing the 
results of the Secretary-General's initiative when, in the next few days in 
New York, he will host an informal meeting of the Foreign Ministers of 
Portugal and Indonesia. 
In conclusion, I recall that a year ago I exhorted all States Members of 
the Organization to work together to achieve the essential aims of the Charter. 
The responsibilities placed upon my Government in the course of 1992 have 
given us a clearer perception of the nature of the arduous tasks before us. 

It is our duty to correct history's errors towards man, guided by legal and, 
above all, ethical principles, so that future generations may remember us 
through a legacy of justice and peace. 
